IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

                                             )
In the Matter of the Detention of            )          No. 77636-3-1
                                             )
G.A.,                                        )
              Appellant,                     )
                                             )
                                             )
                                             )          UNPUBLISHED OPINION
SWEDISH HOSPITAL,                            )
                                             )          FILED:     AUG 2 7 2018
              Respondent.

        PER CURIAM-G.A. appeals from the trial court order authorizing involuntary

commitment and treatment. We accept the respondent's concession that the trial

court's findings of fact are inadequate for appellate review and that the evidence was

insufficient to establish that G.A. was "gravely disabled" as a result of a mental

disorder. See In re Det. of LaBelle, 107 Wash. 2d 196, 220, 728 P.2d 138(1986);

former RCW 71.05.020(17). Accordingly, we reverse the commitment order and

remand for further proceedings. In light of our decision, we decline to address the
                                                                                                   rrl

remaining issues in appellant's brief.                                                             -n

        Reversed and remanded.                                                           2:r•           Prj
                                                                                                          -•1'1




                                                                                         CA)    cp--1


                                          FOR THE COURT: